IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JOHN VERNON FIELDS,                                    No. 67447
                 Appellant,
                 vs.
                 E.K. MCDANIEL, WARDEN,                                         FILED
                 Respondent.                                                    FEB 1 0 2016


                                           ORDER OF AFFIRMANCE
                             This is an appeal from a district court order denying appellant
                 John Fields' postconviction petition for a writ of habeas corpus. Fourth
                 Judicial District Court, Elko County; Alvin R. Kacin, Judge.
                             Fields contends that the district court erred by denying his
                 claim that appellate counsel was ineffective for failing to transmit certain
                 exhibits to this court on appeal from his judgment of conviction. To prove
                 ineffective assistance of appellate counsel, a petitioner must demonstrate
                 that counsel's performance was deficient in that it fell below an objective
                 standard of reasonableness, and resulting prejudice such that the omitted
                 issue would have had a reasonable probability of success on appeal.
                 Kirksey v. State, 112 Nev. 980, 998, 923 P.2d 1102, 1114 (1996). We give
                 deference to the court's factual findings if supported by substantial
                 evidence and not clearly erroneous but review the court's application of
                 the law to those facts de novo.   Lader v. Warden, 121 Nev. 682, 686, 120
                 P.3d 1164, 1166 (2005).
                             On appeal from his judgment of conviction, Fields challenged
                 the trial court's decision to admit evidence of a prior bad act. This court
                 noted that Fields did not transmit certain related exhibits, which limited
                 our review, but that the record was sufficient to review the claim.      Fields

SUPREME COURT
      of
    NEVADA


(0) 1947A 464.
                                                                                    --P
                 v. State, 125 Nev. 785, 790, 220 P.3d 709, 712 (2009). This court evaluated
                 the claim and concluded that the prior bad act was admissible as evidence
                 of motive, intent, knowledge, and identity, and that the risk of unfair
                 prejudice did not substantially outweigh its probative value.     Id. at 794,
                 220 P.3d at 715. In his postconviction petition, Fields asserted that this
                 court would have reached a different conclusion had appellate counsel
                 transmitted the referenced exhibits. The district court conducted an
                 evidentiary hearing, where appellate counsel testified that he did not
                 include some exhibits because he did not believe they were necessary and
                 did not include another exhibit because he believed it would have been
                 more harmful than helpful. The district court denied the petition.
                             Fields fails to demonstrate that the district court erred. Fields
                 does not explain how counsel's decisions regarding which exhibits to
                 include in the record on appeal were objectively unreasonable. See Lara v.
                 State, 120 Nev. 177, 180, 87 P.3d 528, 530 (2004) (explaining that strategic
                 decisions are virtually unchallengeable). Moreover, Fields does not
                 explain how the outcome of his claim would have been different had
                 counsel transmitted the exhibits, and we reject his suggestion that he was
                 prejudiced per se because his wife included the exhibits in her appeal and
                 obtained relief on a similar issue. 1 We note that the joint appendix
                 submitted in this case does not include the entire trial transcripts.
                 Therefore, even assuming that appellate counsel was deficient, Fields fails
                 to demonstrate that the result of his appeal would have been different.
                 See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980) ("The

                       1 Fields   was charged with conspiracy to commit murder whereas his
                 wife was not.



SUPREME COURT
      OF
   NEVADA
                                                       2
(0) 1947A Att.
                    burden to make a proper appellate record rests on appellant ") For these
                    reasons, we
                                  ORDER the judgment of the district court AFFIRMED.



                                                               dAA                     , CA.
                                                             Parraguirre


                                                                                          J.
                                                             Douglas




                    cc: Hon. Alvin R. Kacin, District Judge
                         Lockie & Macfarlan, Ltd.
                         Attorney GenerallCarson City
                         Elko County District Attorney
                         Elko County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A    (e9)